Citation Nr: 0602927	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-30 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from April 1968 to December 
1969.  Official records reflect service in the Republic of 
Vietnam.

In an October 1999 and January 2000 rating actions, the RO 
denied as not well grounded the veteran's claim of 
entitlement to service connection for a skin disorder.  In 
May 2002 the RO again considered the veteran's claim pursuant 
to the Veterans Claims Assistance Act of 2000, which 
eliminated the well groundedness standard and provided that 
certain claims that had been previously denied as not well 
grounded were to be reconsidered.  The claim was again 
denied.  

In an August 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran thereafter indicated disagreement with the 
denials of his claims for service connection and, after being 
issued a statement of the case on both issues in August 2003, 
perfected his appeal thereof by submitting a substantive 
appeal (VA Form 9) in September 2003.



Issue not on appeal

In July 2004, the veteran advised VA that he was withdrawing 
a pending claim of entitlement to service connection for 
peripheral neuropathy.  That issue, accordingly, is no longer 
on appeal and is not before the Board.  See 38 C.F.R. 
§ 20.204 (2005).


FINDINGS OF FACT

1.  Neither chloracne nor an acneform disease consistent with 
chloracne is currently shown.

2.  A skin disorder was not present in service.

3.  During his service, the veteran did not engage in combat 
an the enemy.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a skin disorder 
and for PTSD.  He alleges that both of these disabilities are 
the product of his service in Vietnam.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  (In that regard, the Board notes that the veteran's 
claim was reopened by the Board in April 2004, and that his 
claim is being considered de novo.)  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review
  
The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As was noted in the Introduction, the veteran's claim of 
entitlement to service connection was denied, prior to the 
enactment of the VCAA, as not being well grounded.  After the 
enactment of the VCAA, the claim was readjudicated under the 
current standard of review.  Thus, there is no prejudice to 
the veteran.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the 
August 2003 statement of the case (SOC) of the relevant law 
and regulations pertaining to his claims.  Similar 
information was set forth in VCAA letters from the RO sent to 
him in October 2001 (with regard to PTSD) and April 2002 
(with regard to skin disorder).  The veteran was specifically 
informed that in order to establish service connection, three 
elements must be demonstrated: an injury or disease which 
began or became worse during military service;  a current 
disability; and a relationship between the two.   See the 
October 12, 2001 VCAA letter, pages 2-3 and the April 16, 
2002 VCAA letter, page 2. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in those October 2001 and 
April 2002 letters.  
These letters advised the veteran of the provisions relating 
to the VCAA.  Specifically, he was advised in each letter 
that VA would try to help him obtain such evidence as medical 
records, employment records, or records from other federal 
agencies.  He was also advised in each letter that, if he 
sought VA assistance in obtaining private medical records, he 
was to complete and return to VA the enclosed VA Form 21-
4142, "Authorization for the Release of Information."  
The veteran was further informed that VA would assist him by 
scheduling a medical examination, if such was deemed to be 
necessary.  [A VA PTSD examination was completed in November 
2001; a VA skin examination had been completed in October 
1999.]

The veteran was informed in the April 2002 letter that he was 
to "tell us about any additional information or evidence 
that you want us to try to get for you."   
In addition, the SOC sent to him in August 2003 set forth the 
provisions of 38 C.F.R. § 3.159 [Department of Veterans 
Affairs assistance in developing claims].  These provisions 
include notice that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  See 38 C.F.R. § 3.159(b)(1).  Thus, 
the veteran was informed of the "give us everything you've 
got" provision in the VA regulations implementing the VCAA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
Subsequent to the issuance in October 2001 and April 2002 of 
VCAA letters, the veteran's claims were considered by the RO 
in August 2003, as is shown by the SOC issued in that month.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA and 
private medical records, the reports of VA examinations, 
service medical records, and testimony from the veteran and 
his wife.  

In addition, an attempt at verifying the veteran's purported 
in-service stressors was made through a request to U.S. Armed 
Services Center for Unit Records Research (CURR), with 
further attempts made by the RO to obtain additional and more 
specific information from the veteran.  The veteran has not 
indicated that he has any additional evidence to submit, or 
had he indicated that he can be more specific concerning his 
alleged in-service stressors.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He presented testimony at 
a hearing at the RO in July 2004.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



1.  Entitlement to service connection for a skin disorder, to 
include due to exposure to Agent Orange.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

With respect to element (1), recent private medical records 
referencing treatment for skin problems show that such 
problems were diagnosed as dermatitis.  The report of an 
October 1999 VA examination of the skin shows that blisters 
on his hands, along with very hardened lichen skin in the 
fissures of his phalanges, were considered to possibly be 
consistent with a form of eczema.  Element (1) has been met 
to that extent.  

However, a review of the medical evidence does not indicate 
that the veteran currently has a skin disability that can be 
presumed to have been the product of herbicide exposure.  As 
indicated above, such presumption is available for chloracne 
or other acneform diseases consistent with chloracne; no 
other skin disorders are listed in the regulations as 
potentially incurred in service due to Agent Orange exposure.  
See 38 C.F.R. § 3.309.  The medical evidence does not 
indicate that any skin problems manifested by the veteran 
have been identified as chloracne or consistent therewith.  

With respect to Hickson element (2), the Board will 
separately address disease and injury. 

Concerning skin disease, the veteran's service medical 
records do not show that a skin disorder was present during 
service.  The report of his service separation medical 
examination, dated in December 1969, shows that his skin was 
clinically evaluated as normal, and does not indicate an in-
service history of skin problems.  
The report of a January 1974 quadrennial service medical 
examination (evidently done in connection with the veteran's 
Reserve status) again shows that the veteran's skin was 
clinically evaluated as normal, with no complaints or history 
of a skin disorder.  On an accompanying report of medical 
history the veteran specifically denied having, or ever 
having had, skin diseases.

There is evidence of the veteran's favor on this point.  In a 
report of medical history prepared in December 1969 in 
conjunction with his separation from active service, the 
veteran responded "yes" to the question concerning skin 
diseases.  The report does not note any additional 
explanation as to the nature or timing of these diseases, 
other than a notation by the reporting physician that all 
affirmative answers made by the veteran were "EPTS"; that 
is, the disabilities identified, to include presumably skin 
diseases, had existed prior to service.  

Thus, while the veteran, on service separation, appeared to 
indicate the presence of a skin disorder at some time in his 
life, there is no clinical evidence that a skin disorder was 
manifested during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  

Based on this record, the Board concludes that a 
preponderance of the evidence is against the proposition that 
a skin disorder existed during the veteran's period of active 
service.  The veteran's bare "yes" response in December 
1969, signifying that he had skin disease sometime in the 
past, does not itself constitute evidence of a skin disease 
in service.  Indeed, the "EPTS" comment made by the 
examiner indicates that the veteran had informed him that the 
skin problems predated service and had not recurred.  The 
Board accordingly finds that Hickson element (2) pertaining 
to an in-service disease is not satisfied.  

Concerning injury, the injury claimed is exposure to 
herbicides.  The veteran's service in Vietnam is presumed to 
have exposed him to Agent Orange.  Element (2) is satisfied 
to that extent only.

Turning to element (3), as discussed above the Agent Orange 
regulations provide for a statutory nexus between presumed 
Agent Orange exposure in Vietnam and certain disabilities, 
including chloracne and other acneform diseases consistent 
with chloracne.  However, as discussed above in connection 
with element (1), such skin disorders have not been 
identified.  Thus, the statutory presumption does not avail 
the veteran.

With respect to the skin diseases which have been diagnosed, 
dermatitis and eczema, no statutory presumption attaches.  
The veteran has presented no competent medical nexus between 
his military service (wherein no skin disability was present) 
and these current disabilities.  There can be no nexus 
between two elements when only one of those elements is 
present and indeed, no such nexus opinion is of record.  To 
the extent that the veteran himself is attempting to provide 
a nexus between his skin disorder and his military service, 
his statements are not probative of a nexus between that 
disorder and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder.  The claim is accordingly denied.




	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Relevant law and regulations

Service connection - in general

The laws and regulations pertinent to the establishment of 
service connection are set forth above, and need not be 
repeated here.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing this condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Action Ribbon, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Analysis

As discussed above, in order for service connection for PTSD 
to be granted, three elements must be present: (1) a current 
disability; (2) combat status or in-service incurrence of 
verified non combat stressors; and (3) medical nexus.

The medical evidence shows that PTSD is currently manifested.  
The report of a November 2001 VA examination indicates 
diagnoses to include PTSD, as does the report of a June 2001 
VA examination.  In addition, these reports show that this 
diagnosis is premised on the veteran's recitation of his 
purported in-service stressors, and that his current 
symptomatology is related to various alleged stressful events 
in service.  Therefore, elements (1) and (3) of 38 C.F.R. § 
3.304(f) and Hickson have been met.  The crucial element in 
this case, accordingly, is element (2), relating to in-
service stressors.

The veteran contends that he was involved in combat 
situations.  However, his participation in combat is not 
shown by the objective evidence of record.  He served in 
Vietnam as a construction worker in an engineering unit.  He 
has not received any decorations or awards indicative of 
combat status.  

The veteran has indicated that, during his service in Vietnam 
as a member of a construction battalion, "we were constantly 
under fire from firearms, mortars and artillery.  The trucks 
I was driving were hit.  The sandbag I was sitting on was 
once hit.  Our fuel tanks were blown up regularly."  
However, he also indicated that he was unable to remember any 
dates, names or places concerning the alleged incidents.  An 
August 2002 request from the RO to the United States Armed 
Services Center for United Records Research (CURR) for 
verification of the veteran's claimed stressors was answered 
by letter from CURR in April 2003 to the effect that the 
information furnished was not sufficiently specific to allow 
CURR to conduct meaningful research.  

At his subsequent personal hearing, in July 2004, the 
veteran, when queried, was unable to provide specific names 
and dates with regard to the incurrence of his alleged 
stressor incidents, and he has not since that date provided 
VA with more detailed information than that already 
furnished.   

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's own vague statements, 
concerning his exposure to enemy fire.  The Board places 
greater weight on the pertinently negative official records, 
which indicate that he was a construction worker, and 
declines to find that the veteran is a combat veteran.  

Since combat status has not been demonstrated, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim the record must contain 
credible evidence which supports the veteran's statements as 
to claimed stressors.

The only evidence regarding these incidents emanates from the 
veteran himself.  The veteran has not submitted any other 
evidence, such as statements from fellow veterans, which 
would serve to support his accounts.

The veteran has also alleged that the death of his brother in 
Vietnam, several years prior to his own service in that 
country, was a stressor, in that he was constantly worried 
about the effect his own death would have on his family.  The 
report of the November 2001 VA examination cites the 
veteran's reaction to the death of his brother, to the effect 
that the veteran's service in Vietnam intensified the 
feelings of loss of his brother, and that his brother's death 
was often an element of nightmares the veteran experienced.  

The Board in no way wishes to minimize the tragic loss of the 
veteran's brother in Vietnam, which is documented in official 
records.  However, the veteran's brother died in June 1966, 
before the veteran entered military service.  Thus, even if 
the brother's death may be considered to be a stressor event, 
it did not occur during the veteran's service. 

Moreover, the brother's death does not, in fact, constitute a 
stressor event, as such is defined by the American 
Psychiatric Association:  "The person has been exposed to a 
traumatic event in which both of the following were present:  
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
self or others (2) the person's response involved intense 
fear, helplessness, or horror. . . ."  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994, at § 309.81.  The death of 
the veteran's brother was not an event that the veteran 
experienced, witnessed, or was confronted with, nor did it 
involve actual or threatened death or serious injury to him, 
or a threat to the physical integrity to himself or others.    



Conclusion

While Hickson and 38 C.F.R. § 3.304(f) elements (1) and (3) 
are satisfied, element (2) is not.  The Board therefore 
concludes that a preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  The claim, 
accordingly, is denied.


ORDER

Service connection for a skin disorder, to include due to 
Agent Orange exposure, is denied.

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


